Citation Nr: 0127503	
Decision Date: 12/19/01    Archive Date: 12/28/01

DOCKET NO.  99-16 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for left buttock 
disability.


WITNESSES AT HEARING ON APPEAL

Appellant and C. P


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The appellant had recognized guerrilla service and regular 
Philippine Army service from September 1942 to October 1945.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a February 1999 
rating decision of the Manila, Philippines Regional Office 
(RO), which denied service connection for injury to the left 
buttock.

The Board notes that the RO has deferred consideration of the 
issues of service connection for bronchitis, atheromatous 
aorta and pneumonitis, which were not perfected by the 
appellant for appellate review, pending additional 
development of those issues pursuant to the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  These issues are not before the Board for 
review and the RO will take such further action as 
appropriate.  

Additionally, when the appellant was afforded a personal 
hearing in June 2001 before the undersigned member of the 
Board sitting at Manila, Philippines, he appeared to be 
claiming an increased rating for his service-connected shell 
fragment wound of the right hip.  However, this matter is not 
properly before the Board for appellate review and is 
referred to the RO for additional consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal with respect to the 
issue of service connection for a left buttock disability has 
been obtained by the RO.

2.  A ratable left buttock disability is not clinically 
demonstrated at present.



CONCLUSION OF LAW

A left buttock disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that he now has left buttock disability 
which was incurred in service, or is related to a service-
connected disability, for which connection should now be 
granted by the Board.  

Service-connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service. 38 U.S.C.A. § 1110.  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may legitimately be questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303.

Factual Background

The appellant's service medical records contain an Affidavit 
for Philippine Army Personnel and a Personal Record for the 
Army of the Philippines, both dated in September 1945, 
indicating that he was wounded in action resulting in scars 
to the right buttock and right arm.  Upon application for 
service connection received in August 1968, he was afforded a 
VA examination for compensation and pension purposes in 
September 1968.  Findings on examination included scar 
residuals of shell fragment wounds of the right hip and 
forearm.  An X-ray of the pelvis, including the hips, was 
interpreted as showing a large irregular calcific density in 
the soft tissues in the left gluteal area which was felt to 
be secondary to trauma or an intramuscular abscess.  No 
metallic foreign body was noted.  

By rating action dated in September 1968, service connection 
for scar, shrapnel wound of the right hip and thigh region, 
was granted.

The appellant was admitted to the Veterans Memorial Hospital 
in February 1973 with a mass over the left buttock which he 
stated had begun as a corn grain-sized mass some 22 years 
prior to admission, which had begun to increase in size.  It 
was described as a one-by-one inch hard and slightly tender 
movable mass over the left buttock.  It was reported that 
excision revealed a soft tissue mass with massive 
calcification histopathologically.  The discharge summary 
recorded a pertinent diagnosis of soft tissue with 
calcification, buttock, left.  A letter of certification 
dated the day of discharge noted that the appellant had been 
confined with a diagnosis of metallic foreign body of the 
left buttock for which excision has been performed.  

P. Silverio-Romero, M.D. wrote in July 1976 that the 
appellant was being treated for pain of the right forearm and 
hip.  No reference to left buttock symptomatology was noted.  
The appellant underwent a VA examination in October 1976 
where complaints and findings were reported to include scars 
of the right forearm and right hip area.  Radiological study 
of the hips was reported to be essentially negative with no 
evidence of abnormal soft tissue densities, calcifications or 
metallic foreign bodies.  Dr. Silverio-Romero wrote in May 
1981 that the appellant continued to experience recurrent 
pain in the right hip and right forearm regions.  No left 
buttock complaints were noted.  A clinic report dated in July 
1997 was received from the Veterans Memorial Medical Center 
showing that the veteran was being treated for various 
respiratory and lung complaints.  

A claim for service connection for left buttock disability 
was received in March 1998.

R. D. Combe, M.D. provided a statement dated in February 1999 
to the effect that the appellant had been complaining of left 
elbow joint pain and left pelvic joint pain for several 
years.  A history of gunshot wound to the right elbow and 
shrapnel injury to the right buttock was also noted.  It was 
reported that the appellant had been diagnosed with post-
traumatic osteoarthritis and had been prescribed anti-
inflammatory medication for relief of symptoms.  

The appellant underwent VA bone, muscle and peripheral nerve 
examinations in September 1999 subsequent to which pertinent 
diagnoses included residuals of gunshot wound injury to right 
forearm, shell wound scar of the right hip and thigh region, 
and degenerative joint disease of the hips, knees, shoulders, 
ankles and feet.  No left buttock complaints or findings were 
noted.  

The appellant presented testimony upon personal hearing on 
appeal in June 2001 to the effect that about five years after 
sustaining gunshot wounds to the right buttock area, he 
developed a problem with the left part of the buttock which 
he believed was related to the service-connected shrapnel 
wound residuals.  He stated, however, that the left buttock 
problem seemed have healed and that he only had complaints 
concerning the right hip.

Analysis

The record reflects that a claim was filed for service 
connection for residuals of injury to the left buttock and/or 
left buttock disability.  The appellant has also posited his 
belief that a left buttock problem is secondary to the 
service-connected residuals of shell fragment wounds to the 
right hip.  

The Board points out that an application for service 
connection must evidence medical evidence in the record which 
demonstrates that the claimant currently has the disability 
for which service connection is claimed.  See, e.g., Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 2019 (1999) ; Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
this case, while the appellant contends that he now has 
disability of the left buttock which is attributable to 
active service or service-connected disability, there is no 
clinical evidence that he currently has any ratable 
disability of the left buttock.  Historical review of the 
record shows that service medical records do not refer to any 
injury involving the left buttock or hip.  On VA examination 
in 1968, an X-ray revealed calcification in the left gluteal 
area, but it was clearly indicated at that time that there 
was no evidence of any metallic foreign body.  When a 
calcific mass was excised from the area of the left buttocks 
in February 1973, it is demonstrated that the discharge 
summary appeared to be at odds with a medical certificate 
issued on the date of discharge which ascribed the origins of 
the mass to a metallic foreign body, presumably of shrapnel 
origin.  The Board finds, however, that the more probative 
evidence clearly mitigates against a finding of a metallic 
foreign body in the left gluteal region in view of the X-ray 
findings in 1968.  The Board thus concludes that the calcific 
mass in the left buttock region, which was first clinically 
indicated approximately 23 years after discharge from active 
duty, may not be related thereto in the absence of a showing 
of inservice injury or any other medical support evidencing a 
clearly defined nexus to service.  

The Board also observes that in February 1999, Dr. Combe 
presented a vague account of left pelvic joint pain and 
traumatic osteoarthritis which was not etiologically related 
to any specific cause.  Recent VA examinations in September 
1999 have disclosed no left buttock symptoms or evidence of 
trauma in this regard.  The appellant himself stated upon 
personal hearing on appeal in June 2001 that he had no 
complaints with respect to the left hip region.  
Consequently, the Board finds that there is no clinical 
evidence showing that the appellant has any current left 
buttock disability, or that any reported symptoms are related 
to military duty.  In view of the lack of current disability 
in this regard, the claim of service connection for a left 
buttock disability must be denied.

The Board would also point out that to the extent that the 
appellant is claiming service connection on a direct, 
presumptive or secondary basis for generalized osteoarthritis 
and/or degenerative changes noted by Dr. Combe and upon VA 
examination, appropriate application should be made to the 
RO.

In so finding above, the Board has considered the 
applicability of the Veterans Claims Assistance Act (VCAA) of 
2000, Pub. L. No. 106-475, 114 Stat. 2096, which became 
effective during the pendency of this appeal.  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477(1999), withdrawn sub nom.  Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  It also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(a), 114 Stat. 2096, 2099 (2000).  See VAOPGCPREC 11-00; 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

It is the Board's conclusion that the new law and 
implementing regulations do not preclude the Board from 
proceeding to an adjudication of the claim above as the 
requirements of the new law have already been adequately 
satisfied in this case.  The appellant was provided with a 
statement of the case dated in May 1999 and a supplemental 
statement of the case dated in August 2000, which notified 
the appellant of the bases on which his claim was denied.  In 
correspondence dated in August 1999, the appellant was 
requested to provide the names of any and all medical 
providers from which he had received treatment for his shell 
fragment wound residuals since his last VA examination in 
1976.  He was subsequently afforded comprehensive VA 
examination of the hips and buttocks in September 1999.  The 
appellant was also notified of the duty to assist 
requirements imposed by the enactment of the VCAA, and was 
advised as to the specific information and evidence necessary 
to substantiate his claim for VA benefits in a letter dated 
in April 2001.  He was afforded a personal hearing in June 
2001 to offer pertinent testimony.  The appellant has not 
related that there is any other evidence outstanding which 
should be considered by the RO, and there is no indication 
that additional evidence exists and should be obtained on the 
issue here in question.  Moreover, as noted previously, no 
ratable left buttock disability is clinically indicated.  

The Board has also considered the doctrine of benefit of the 
doubt, but finds that the record does not provide an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107.  Therefore, a reasonable basis 
for a grant of the benefit sought on appeal is not identified 
at this time.


ORDER

Service connection for a left buttock disability is denied.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

